DETAILED ACTION
Claims 1 through 31 originally filed 25 June 2020. Claims 1 through 31 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The abstract of the disclosure is objected to because it includes fewer than 50 words. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 11, 15, and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al. (Wakabayashi, US Pub. 2007/0091968).

Regarding claim 1, Wakabayashi discloses, "A laser cavity formed by at least one high reflectance mirror and at least one output coupler" (p. [0388] and Fig. 51A, pts. 2 and 111).  "The laser cavity defining a resonator axis" (Fig. 51A, pts. 2 and 111).  "At least one seed source configured to emit at least one seed signal to the laser cavity" (p. [0387] and Fig. 51A, pts. 23 and 50).  "At least one seed aperture device having at least one reflective area and at least one transmission area formed therein" (p. [0387] and Fig. 51A, pts. 8 and 17).  "The at least one seed aperture positioned within the laser cavity" (p. [0387] and Fig. 51A, pts. 2, 17, and 111).  "Wherein the at least one transmission area is positioned along the resonator axis of the laser cavity" (p. [0387] and Fig. 51B, pts. 17 and H).  "The at least one reflective area of the at least one seed aperture device configured to reflect at least a portion of the at least one seed signal to form at least one reflected seed signal" (p. [0387] and Fig. 51B, pts. 8 and 17).  "At least one gain medium positioned within the laser cavity along the resonator axis" (p. [0384] and Fig. 51A, pts. 22 and 60).  "The at least one gain medium configured to be seeded by at least a portion of at least one seed signal and at least a portion of the at least one reflected seed signal and generate at least one intra-cavity signal in response thereto" (p. [0388] and Fig. 51A, pts. 8, 17, 22, 23, and 111).  "The at least one intra-cavity signal traversing collinear to the resonator axis of the laser cavity" (p. [0388] and Fig. 51A, pts. 2, 22, and 111).  "Wherein at least a portion of the intra-cavity signal may be outputted from the laser cavity by the output coupler to form at least one output signal" (p. [0381] and Fig. 51A, pts. 2 and Output laser light).  

Regarding claim 2, Wakabayashi discloses, "Wherein the laser cavity is formed from one high reflectance mirror and one output coupler" (p. [0388] and Fig. 51A, pts. 2 and 111).  

Regarding claim 8, Wakabayashi discloses, "At least one optical element positioned within the laser resonator" (p. [0387] and Fig. 51B, pts. 17 and H).  

Regarding claim 10, Wakabayashi discloses, "Wherein the at least one optical element is selected from the group consisting of mode apertures, sensors, dispersion compensation systems, pulsed stretchers, compressors, acousto-optical modulators, electro-optical modulators, mechanical modulators, Q-switch devices, collimators, homogenizers, lenses, filters, wave plates, and polarizers" (p. [0387] and Fig. 51B, pts. 17 and H, where hole H operates as a mode aperture).  

Regarding claim 11, Wakabayashi discloses, "A laser cavity formed by a high reflectance mirror and an output coupler" (p. [0388] and Fig. 51A, pts. 2 and 111).  "The laser cavity defining a resonator axis" (Fig. 51A, pts. 2 and 111).  "At least one seed source configured to emit at least one seed signal to the laser cavity" (p. [0387] and Fig. 51A, pts. 23 and 50).  "At least one seed aperture device having at least one reflective area and at least one transmission area formed therein" (p. [0387] and Fig. 51A, pts. 8 and 17).  "The at least one seed aperture positioned within the laser cavity" (p. [0387] and Fig. 51A, pts. 2, 17, and 111).  "Wherein the at least one transmission area is positioned along the resonator axis of the laser cavity" (p. [0387] and Fig. 51B, pts. 17 and H).  "The at least one reflective area of the at least one seed aperture device configured to reflect at least a portion of the at least one seed signal to form at least one reflected seed signal" (p. [0387] and Fig. 51B, pts. 8 and 17).  "At least one gain medium positioned within the laser cavity along the resonator axis" (p. [0384] and Fig. 51A, pts. 22 and 60).  "The at least one gain medium configured to be seeded by at least a portion of at least one seed signal and at least a portion of the at least one reflected seed signal and generate at least one intra-cavity signal in response thereto" (p. [0388] and Fig. 51A, pts. 8, 17, 22, 23, and 111).  "The at least one intra-cavity signal traversing collinear to the resonator axis of the laser cavity" (p. [0388] and Fig. 51A, pts. 2, 22, and 111).  "Wherein at least a portion of the intra-cavity signal may be outputted from the laser cavity by the output coupler to form at least one output signal" (p. [0381] and Fig. 51A, pts. 2 and Output laser light).  

Regarding claim 15, Wakabayashi discloses, "At least one optical element positioned within the laser resonator" (p. [0387] and Fig. 51B, pts. 17 and H).  

Regarding claim 17, Wakabayashi discloses, "Wherein the at least one optical element is selected from the group consisting of mode apertures, sensors, dispersion compensation systems, pulsed stretchers, compressors, acousto-optical modulators, electro-optical modulators, mechanical modulators, Q-switch devices, collimators, homogenizers, lenses, filters, wave plates, and polarizers" (p. [0387] and Fig. 51B, pts. 17 and H, where hole H operates as a mode aperture).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 29, and 31 rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi.

Regarding claim 25, Wakabayashi discloses, "A laser cavity formed by at least one high reflectance mirror and at least one output coupler" (p. [0388] and Fig. 51A, pts. 2 and 111).  "The laser cavity defining a resonator axis" (Fig. 51A, pts. 2 and 111).  "At least one seed source configured to emit at least one seed signal to the laser cavity" (p. [0387] and Fig. 51A, pts. 23 and 50).  "The at least one seed aperture positioned within the laser cavity" (p. [0387] and Fig. 51A, pts. 2, 17, and 111).  "Wherein the at least one transmission area is positioned along the resonator axis of the laser cavity" (p. [0387] and Fig. 51B, pts. 17 and H).  "At least one gain medium positioned within the laser cavity along the resonator axis" (p. [0384] and Fig. 51A, pts. 22 and 60).  "The at least one intra-cavity signal traversing collinear to the resonator axis of the laser cavity" (p. [0388] and Fig. 51A, pts. 2, 22, and 111).  "Wherein at least a portion of the intra-cavity signal may be outputted from the laser cavity by the output coupler to form at least one output signal" (p. [0381] and Fig. 51A, pts. 2 and Output laser light).  Wakabayashi does not explicitly disclose, "At least one seed aperture device having at least one diffractive area defining and at least one transmission area formed therein."  The examiner takes Official Notice of the fact that it was known in the art to direct laser light along a desired path through the use of a transmissive diffraction element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternately employ a transmissive diffraction element to inject seed light, since such an optical element serves as a suitable alternative to the use of a reflecting element for injecting seed light.

Regarding claim 29, Wakabayashi discloses, "At least one optical element positioned within the laser resonator" (p. [0387] and Fig. 51B, pts. 17 and H).  

Regarding claim 31, Wakabayashi discloses, "Wherein the at least one optical element is selected from the group consisting of mode apertures, sensors, dispersion compensation systems, pulsed stretchers, compressors, acousto-optical modulators, electro-optical modulators, mechanical modulators, Q-switch devices, collimators, homogenizers, lenses, filters, wave plates, and polarizers" (p. [0387] and Fig. 51B, pts. 17 and H, where hole H operates as a mode aperture).  

Claims 3, 4, 7, 12, 14, 18, 19, 21, 22, 24, 26, and 28 rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Hovater et al. (Hovater, US Patent 6,483,858).

Regarding claim 3, Wakabayashi does not explicitly disclose, "Wherein the laser cavity is formed from multiple high reflectance mirrors and one output coupler."  Hovater discloses, "Wherein the laser cavity is formed from multiple high reflectance mirrors and one output coupler" (col. 3, lines 2-5 and Fig. 1, pts. 20, 34, 36, and 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Hovater.  In view of the teachings of Wakabayashi regarding a seeded laser oscillator, the alternate use of a cavity having multiple highly reflective mirrors as taught by Hovater would enhance the teachings of Wakabayashi by allowing light to propagate in only one direction within the cavity.

Regarding claim 4, Wakabayashi does not explicitly disclose, "Wherein the at least one seed signal comprises a pulsed signal."  Hovater discloses, "Wherein the at least one seed signal comprises a pulsed signal" (col. 4, lines 14-17 and Fig. 1, pt. 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Hovater.  In view of the teachings of Wakabayashi regarding a seeded laser oscillator, the particular use of a pulsed seed light as taught by Hovater would enhance the teachings of Wakabayashi by allowing the pulsed oscillation of the slave oscillator to be influenced by controlled pulsing of the master oscillator.

Regarding claim 7, Wakabayashi does not explicitly disclose, "Wherein the at least one gain medium comprises at least one material selected from the group consisting of Yb:YAG, Yb:Glass, Yb:CaF2, Yb:KGW, Yb:CALGO, Nd:YLF, Nd:YAG, Nd:LuAG, Nd:YAlO3, Nd:GdVO4, Nd:LiLuF4, Nd:GSGG, Ti:Sapphire, Cr:LiCAF, Cr:LiSAF, Cr:LiSCAF, Cr:LiSGaF, and Cr:GSGG."  Hovater discloses, "Wherein the at least one gain medium comprises at least one material selected from the group consisting of Yb:YAG, Yb:Glass, Yb:CaF2, Yb:KGW, Yb:CALGO, Nd:YLF, Nd:YAG, Nd:LuAG, Nd:YAlO3, Nd:GdVO4, Nd:LiLuF4, Nd:GSGG, Ti:Sapphire, Cr:LiCAF, Cr:LiSAF, Cr:LiSCAF, Cr:LiSGaF, and Cr:GSGG" (col. 4, line 15 and Fig. 1, pt. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Hovater.  In view of the teachings of Wakabayashi regarding a seeded laser oscillator, the alternate use of the particular solid-state gain medium of Hovater would enhance the teachings of Wakabayashi by allowing the device to emit light at alternate wavelengths.

Regarding claim 12, Wakabayashi does not explicitly disclose, "Wherein the at least one seed signal comprises a pulsed signal."  Hovater discloses, "Wherein the at least one seed signal comprises a pulsed signal" (col. 4, lines 14-17 and Fig. 1, pt. 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Hovater for the reasons provided above regarding claim 4.  

Regarding claim 14, Wakabayashi does not explicitly disclose, "Wherein the at least one gain medium comprises at least one material selected from the group consisting of Yb:YAG, Yb:Glass, Yb:CaF2, Yb:KGW, Yb:CALGO, Nd:YLF, Nd:YAG, Nd:LuAG, Nd:YAlO3, Nd:GdVO4, Nd:LiLuF4, Nd:GSGG, Ti:Sapphire, Cr:LiCAF, Cr:LiSAF, Cr:LiSCAF, Cr:LiSGaF, and Cr:GSGG."  Hovater discloses, "Wherein the at least one gain medium comprises at least one material selected from the group consisting of Yb:YAG, Yb:Glass, Yb:CaF2, Yb:KGW, Yb:CALGO, Nd:YLF, Nd:YAG, Nd:LuAG, Nd:YAlO3, Nd:GdVO4, Nd:LiLuF4, Nd:GSGG, Ti:Sapphire, Cr:LiCAF, Cr:LiSAF, Cr:LiSCAF, Cr:LiSGaF, and Cr:GSGG" (col. 4, line 15 and Fig. 1, pt. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Hovater for the reasons provided above regarding claim 7.  

Regarding claim 18, Wakabayashi discloses, "The laser cavity defining a resonator axis" (Fig. 51A, pts. 2 and 111).  "At least one seed source configured to emit at least one seed signal to the laser cavity" (p. [0387] and Fig. 51A, pts. 23 and 50).  "At least one seed aperture device having at least one reflective area and at least one transmission area formed therein" (p. [0387] and Fig. 51A, pts. 8 and 17).  "The at least one seed aperture positioned within the laser cavity" (p. [0387] and Fig. 51A, pts. 2, 17, and 111).  "Wherein the at least one transmission area is positioned along the resonator axis of the laser cavity" (p. [0387] and Fig. 51B, pts. 17 and H).  "The at least one reflective area of the at least one seed aperture device configured to reflect at least a portion of the at least one seed signal to form at least one reflected seed signal" (p. [0387] and Fig. 51B, pts. 8 and 17).  "At least one gain medium positioned within the laser cavity along the resonator axis" (p. [0384] and Fig. 51A, pts. 22 and 60).  "The at least one gain medium configured to be seeded by at least a portion of at least one seed signal and at least a portion of the at least one reflected seed signal and generate at least one intra-cavity signal in response thereto" (p. [0388] and Fig. 51A, pts. 8, 17, 22, 23, and 111).  "The at least one intra-cavity signal traversing collinear to the resonator axis of the laser cavity" (p. [0388] and Fig. 51A, pts. 2, 22, and 111).  "Wherein at least a portion of the intra-cavity signal may be outputted from the laser cavity by the output coupler to form at least one output signal" (p. [0381] and Fig. 51A, pts. 2 and Output laser light).  Wakabayashi does not explicitly disclose, "A laser cavity formed by multiple high reflectance mirrors and an output coupler."  Hovater discloses, "A laser cavity formed by multiple high reflectance mirrors and an output coupler" (col. 3, lines 2-5 and Fig. 1, pts. 20, 34, 36, and 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Hovater for the reasons provided above regarding claim 3.  

Regarding claim 19, Wakabayashi does not explicitly disclose, "Wherein the at least one seed signal comprises a pulsed signal."  Hovater discloses, "Wherein the at least one seed signal comprises a pulsed signal" (col. 4, lines 14-17 and Fig. 1, pt. 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Hovater for the reasons provided above regarding claim 4.  

Regarding claim 21, Wakabayashi does not explicitly disclose, "Wherein the at least one gain medium comprises at least one material selected from the group consisting of Yb:YAG, Yb:Glass, Yb:CaF2, Yb:KGW, Yb:CALGO, Nd:YLF, Nd:YAG, Nd:LuAG, Nd:YAlO3, Nd:GdVO4, Nd:LiLuF4, Nd:GSGG, Ti:Sapphire, Cr:LiCAF, Cr:LiSAF, Cr:LiSCAF, Cr:LiSGaF, and Cr:GSGG."  Hovater discloses, "Wherein the at least one gain medium comprises at least one material selected from the group consisting of Yb:YAG, Yb:Glass, Yb:CaF2, Yb:KGW, Yb:CALGO, Nd:YLF, Nd:YAG, Nd:LuAG, Nd:YAlO3, Nd:GdVO4, Nd:LiLuF4, Nd:GSGG, Ti:Sapphire, Cr:LiCAF, Cr:LiSAF, Cr:LiSCAF, Cr:LiSGaF, and Cr:GSGG" (col. 4, line 15 and Fig. 1, pt. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Hovater for the reasons provided above regarding claim 7.  

Regarding claim 22, Wakabayashi discloses, "At least one optical element positioned within the laser resonator" (p. [0387] and Fig. 51B, pts. 17 and H).  

Regarding claim 24, Wakabayashi discloses, "Wherein the at least one optical element is selected from the group consisting of mode apertures, sensors, dispersion compensation systems, pulsed stretchers, compressors, acousto-optical modulators, electro-optical modulators, mechanical modulators, Q-switch devices, collimators, homogenizers, lenses, filters, wave plates, and polarizers" (p. [0387] and Fig. 51B, pts. 17 and H, where hole H operates as a mode aperture).  

Regarding claim 26, Wakabayashi does not explicitly disclose, "Wherein the at least one seed signal comprises a pulsed signal."  Hovater discloses, "Wherein the at least one seed signal comprises a pulsed signal" (col. 4, lines 14-17 and Fig. 1, pt. 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Hovater for the reasons provided above regarding claim 4.  

Regarding claim 28, Wakabayashi does not explicitly disclose, "Wherein the at least one gain medium comprises at least one material selected from the group consisting of Yb:YAG, Yb:Glass, Yb:CaF2, Yb:KGW, Yb:CALGO, Nd:YLF, Nd:YAG, Nd:LuAG, Nd:YAlO3, Nd:GdVO4, Nd:LiLuF4, Nd:GSGG, Ti:Sapphire, Cr:LiCAF, Cr:LiSAF, Cr:LiSCAF, Cr:LiSGaF, and Cr:GSGG."  Hovater discloses, "Wherein the at least one gain medium comprises at least one material selected from the group consisting of Yb:YAG, Yb:Glass, Yb:CaF2, Yb:KGW, Yb:CALGO, Nd:YLF, Nd:YAG, Nd:LuAG, Nd:YAlO3, Nd:GdVO4, Nd:LiLuF4, Nd:GSGG, Ti:Sapphire, Cr:LiCAF, Cr:LiSAF, Cr:LiSCAF, Cr:LiSGaF, and Cr:GSGG" (col. 4, line 15 and Fig. 1, pt. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Hovater for the reasons provided above regarding claim 7.  

Claims 5, 9, 16, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Nabors et al. (Nabors, US Patent 5,027,360).

Regarding claim 5, Wakabayashi does not explicitly disclose, "Wherein the at least one seed signal comprises a continuous wave signal."  Nabors discloses, "Wherein the at least one seed signal comprises a continuous wave signal" (col. 3, lines 12-13 and Fig. 1, pt. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Nabors.  In view of the teachings of Wakabayashi regarding a seeded laser oscillator, the particular use of a continuous wave seed light as taught by Nabors would enhance the teachings of Wakabayashi by allowing for a simple construction of the seed laser.

Regarding claim 9, Wakabayashi does not explicitly disclose, "Wherein the at least one optical element comprises at least one of a modulator and a transducer."  Nabors discloses, "Wherein the at least one optical element comprises at least one of a modulator and a transducer" (col. 3, lines 52-54 and Fig. 1, pts. 34 and 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Nabors.  In view of the teachings of Wakabayashi regarding a seeded laser oscillator, the additional inclusion of a movable mirror within the cavity as taught by Nabors would enhance the teachings of Wakabayashi by allowing for the cavity length to be adjusted.

Regarding claim 16, Wakabayashi does not explicitly disclose, "Wherein the at least one optical element comprises at least one of a modulator and a transducer."  Nabors discloses, "Wherein the at least one optical element comprises at least one of a modulator and a transducer" (col. 3, lines 52-54 and Fig. 1, pts. 34 and 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Nabors for the reasons provided above regarding claim 9.  

Regarding claim 30, Wakabayashi does not explicitly disclose, "Wherein the at least one optical element comprises at least one of a modulator and a transducer."  Nabors discloses, "Wherein the at least one optical element comprises at least one of a modulator and a transducer" (col. 3, lines 52-54 and Fig. 1, pts. 34 and 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Nabors for the reasons provided above regarding claim 9.  

Claims 6, 13, and 27 rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Fallnich (DE Pub. 100 49 275).

Regarding claim 6, Wakabayashi does not explicitly disclose, "Wherein the at least one gain medium comprises Nd:YVO."  Fallnich discloses, "Wherein the at least one gain medium comprises Nd:YVO" (p. [0028], [0039], and Fig. 1, pt. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Fallnich.  In view of the teachings of Wakabayashi regarding a seeded laser oscillator, the alternate use of the particular solid-state gain medium of Fallnich would enhance the teachings of Wakabayashi by allowing the device to emit light at alternate wavelengths.

Regarding claim 13, Wakabayashi does not explicitly disclose, "Wherein the at least one gain medium comprises Nd:YVO."  Fallnich discloses, "Wherein the at least one gain medium comprises Nd:YVO" (p. [0028], [0039], and Fig. 1, pt. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Fallnich for the reasons provided above regarding claim 6.  

Regarding claim 27, Wakabayashi does not explicitly disclose, "Wherein the at least one gain medium comprises Nd:YVO."  Fallnich discloses, "Wherein the at least one gain medium comprises Nd:YVO" (p. [0028], [0039], and Fig. 1, pt. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakabayashi with the teachings of Fallnich for the reasons provided above regarding claim 6.  

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Hovater and further in view of Fallnich.

Regarding claim 20, the combination of Wakabayashi and Hovater does not explicitly disclose, "Wherein the at least one gain medium comprises Nd:YVO."  Fallnich discloses, "Wherein the at least one gain medium comprises Nd:YVO" (p. [0028], [0039], and Fig. 1, pt. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakabayashi and Hovater with the teachings of Fallnich.  In view of the teachings of Wakabayashi regarding a seeded laser oscillator, the alternate use of the particular solid-state gain medium of Fallnich would enhance the teachings of Wakabayashi and Hovater by allowing the device to emit light at alternate wavelengths.

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Hovater and further in view of Nabors.

Regarding claim 23, the combination of Wakabayashi and Hovater does not explicitly disclose, "Wherein the at least one optical element comprises at least one of a modulator and a transducer."  Nabors discloses, "Wherein the at least one optical element comprises at least one of a modulator and a transducer" (col. 3, lines 52-54 and Fig. 1, pts. 34 and 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakabayashi and Hovater with the teachings of Nabors.  In view of the teachings of Wakabayashi regarding a seeded laser oscillator, the additional inclusion of a movable mirror within the cavity as taught by Nabors would enhance the teachings of Wakabayashi and Hovater by allowing for the cavity length to be adjusted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suni et al. (Suni, US Patent 5,521,930) is cited for teaching a laser arrangement in which seed light is injected into a laser cavity by being transmitted through a diffractive element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828